       Case 1:18-cv-11324-KPF Document 137 Filed 03/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN DOE 1,

                            Plaintiff,
                                                  18 Civ. 11324 (KPF)
                     -v.-
                                                        ORDER
EAST SIDE CLUB, LLC, JOHN DOE 2,
and JOHN DOE 3,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      The parties are ORDERED to appear for a conference on March 12, 2021,

at 3:30 p.m. At the appointed time, the parties shall call (888) 363-4749 and

enter access code 5123533. Please note, the conference will not be available

prior to 3:30 p.m.


      SO ORDERED.

Dated: March 11, 2021
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
